Citation Nr: 1037955	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  08-26 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependence and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1950 to April 1952 and 
from August 1961 to April 1965.  He died in October 2006.  The 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, that denied the benefit sought on appeal.  The 
appellant appealed that decision and the case was referred to the 
Board for appellate review.  

In her Substantive Appeal the Veteran requested a hearing before 
a Veterans Law Judge (VLJ).  A hearing was scheduled for August 
2010, but the appellant did not report.  She has not offered an 
explanation for her absence or requested that her hearing be 
rescheduled.  Accordingly, the Board will review the appellant's 
case as if she withdrew her request for a hearing.  See 38 C.F.R. 
§ 20.704(d) (2008).  

The Board recognizes that the appellant has submitted additional 
evidence in support of her claim since the most recent December 
2009 Supplemental Statement of the Case (SSOC).  That additional 
evidence was not accompanied by a waiver of RO consideration.  
Nevertheless, the Board finds that, because the newly submitted 
evidence is cumulative of evidence already in the claims folder, 
it does not constitute additional pertinent evidence.  Therefore, 
remand to the RO is unnecessary.  38 C.F.R. § 20.1304 (2009).  


FINDINGS OF FACT

1.  The Veteran died in October 2006.  His amended death 
certificate lists the cause of death as probable pneumonia, with 
other significant conditions contributing to death including 
depression, cerebrovascular accident, multiple sclerosis and 
osteoarthritis of the spine. 

2.  At the time of the Veteran's death service connection was in 
effect for degenerative joint disease of the cervical spine, 
degenerative joint disease of the thoracic spine and degenerative 
joint disease of the lumbar spine.  These disabilities were not 
causal or contributing factors to the Veteran's death.

3.  The cause of the Veteran death was not manifested during his 
active service or for many years thereafter, nor was it otherwise 
causally related to active service or to a service-connected 
disability. 

4.  The Veteran was not evaluated as being totally disabled as a 
result of a service-connected disability for 10 continuous years 
immediately preceding death and was not rated as being totally 
disabled continuously for a period of no less than five years 
from the date of discharge from active duty; he also was not a 
former prisoner of war who died after September 30, 1999.


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2009)

2.  The criteria for entitlement to DIC under 38 U.S.C.A. § 1318 
are not met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the appellant's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The 
notification obligation in this case was met by way of letters 
from the RO to the appellant dated November 2006 and July 2009 .  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that during the course of the pending appeal, the 
United States Court of Appeals for Veterans Claims (Court) issued 
a decision concerning the content of VCAA notices relevant to DIC 
claims.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In 
Hupp, the Court held that a notice with regard to a claim for DIC 
benefits must include (1) a statement of the conditions (if any) 
for which the Veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected disability and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a disorder not yet service connected.  Additionally, if 
the appellant raises a specific issue regarding a particular 
element of the claim, the notice must inform the appellant of how 
to substantiate that assertion, taking into account the evidence 
submitted in connection with the application.  

Here, the RO correspondence did not provide all the notice 
criteria required by Hupp; however, the Board concludes that the 
appellant has actual knowledge of the disability for which the 
Veteran was granted service connection and those for which he was 
not service-connected.  The appellant has argued that the 
Veteran's death was related to his service-connected back 
disability.  She does not claim that the Veteran's death was 
otherwise related to a service-connected disability or to any 
other aspect of his military service.  The nature of the 
appellant's claim reflects her actual knowledge of the 
disability.  Furthermore, the Board notes that this information 
was fully discussed in the July 2009 Statement of the Case (SOC) 
and that this was followed by a subsequent readjudication in 
several Supplemental Statements of the Case (SSOCs). The Board 
finds that any notice error did not affect the essential fairness 
of the adjudication.  Accordingly, the failure to provide Hupp-
compliant notice is not prejudicial in this case.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007)

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances of this case.  In addition, the 
appellant and her representative have not made the RO or the 
Board aware of any additional evidence that needs to be obtained 
in order to fairly decide this appeal and have not argued that 
any errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the appellant in the 
adjudication of her appeal.  Therefore, the Board finds that the 
RO has satisfied the duty to notify and the duty to assist and 
will proceed to the merits of the appellant's appeal.

The appellant is claiming entitlement to service connection for 
the cause of the Veteran's death.  38 U.S.C.A. § 1310.  

Generally, the cause of a Veteran's death will be considered to 
be due to a service-connected disability when the evidence 
establishes that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, without 
recourse to speculation, after a careful analysis has been made 
of all the facts and circumstances surrounding the death of the 
Veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).  For a service-connected disability to be considered 
the principal or primary cause of death, it must be singly, or 
with some other condition, be the immediate or underlying cause, 
or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially, that is combined to cause death, that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that it causally shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1). 

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffered from a disability 
resulting from an injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury or 
disease in the line of duty, in active military, naval or air 
service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In order to prevail on the issue of 
service connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of an in-service occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Two death certificates issued by the Cremation Society of Idaho 
have been submitted showing that the Veteran died in October 
2006.  The first death certificate, issued in November 2006, 
indicates the cause of death as probable pneumonia.  Other 
significant conditions contributing to death are listed as 
depression, cerebrovascular accident and multiple sclerosis.  The 
amended death certificate, issued in December 2006, added in 
osteoarthritis of the spine as another significant condition 
contributing to death.  Neither death certificate indicates that 
an autopsy was performed.  

The appellant's contentions are somewhat unclear.  It appears 
that the appellant believes that the Veteran's service-connected 
lumbar, thoracic and cervical spine disabilities somehow 
contributed to his death.  

In a January 2007 rating decision the RO denied entitlement to 
service connection for the cause of the Veteran's death.  The RO 
noted that a review of the evidence did not indicate that the 
Veteran was service-connected for pneumonia, depression, multiple 
sclerosis or his cerebrovascular accident and that there was no 
evidence indicating that the Veteran cause of death had any 
affirmative relationship to his military service.  The appellant 
submitted a Notice of Disagreement (NOD) with that decision in 
January 2008.  The RO issued a Statement of the Case (SOC) in 
July 2008 and in March 2009 the appellant filed a Substantive 
Appeal (VA Form 9). 

The Board notes that during the Veteran's life, service 
connection was established for degenerative joint disease of the 
cervical spine, degenerative joint disease of the thoracic spine 
and degenerative joint disease of the lumbar spine.  He had a 
combined disability rating of 70 percent.  

The Board notes that in August 1996 the Veteran had filed a claim 
of entitlement to service connection for multiple sclerosis, 
arguing that it was due to his service-connected back 
disabilities.  A November 1996 rating decision denied entitlement 
to service connection for that condition, finding that there was 
no evidence of a plausible relationship between those conditions.  
The Veteran did not appeal that decision.  

The Board also notes that a June 2003 rating decision granted 
entitlement to individual unemployability effective from April 8, 
2003, due to the Veteran's inability to work due to his service-
connected disabilities.  

In order to establish service connection for death, there must be 
(1) evidence of death; (2) evidence of an in-service incurrence 
or aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury and 
death.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  There is 
no question that the first element has been met.  The Board's 
discussion focuses on the latter two elements.  

VA treatment records from 2006 indicate that the Veteran was 
hospitalized for "failure to thrive," hypothyroidism, 
depression, stroke and hypertension.  A VA physician stated that 
the Veteran was cachectic and was only interested in sleep.  
Another VA physician indicated that the Veteran's death would not 
likely be related to his service-connected disabilities.   

The appellant testified at a hearing before a Decision Review 
Officer June 2009.  During that hearing the appellant stated her 
opinion that the Veteran died as a result of his service-
connected back disability.  The appellant also stated that the 
certifying physician only changed the Veteran's death certificate 
to reflect osteoarthritis of the spine as a contributing 
condition after she called him extremely upset.  

In addition, in July 2009 a VA examiner conducted a review of the 
claims file.  The examiner reviewed the entirety of the Veteran's 
claims file.  He stated that the Veteran died of pneumonia.  In 
this regard the examiner cited a statement from one of the 
Veteran's treating physicians and opined that the Veteran's 
nonservice-connected conditions, including cardiovascular 
accident, hiatal hernia and multiple sclerosis, contributed to 
the Veteran's pneumonia and that the Veteran's service-connected 
spine conditions likely had no effect whatsoever on the Veteran's 
acquiring of pneumonia, or in his death.   

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992).  Equal weight is not accorded to each 
piece of evidence contained in the record.  Every item of 
evidence does not have the same probative value

The Board finds that there is a preponderance of evidence against 
the appellant's claim of service connection for the cause of the 
Veteran's death.  The opinion of the July 2009 VA examiner 
carries more probative weight than the amended death certificate.  
It is the Board's duty to determine the credibility and weight of 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the 
Board may not ignore the opinion of a physician, it certainly is 
free to discount the credibility of that physician's statement.  
Sanden v. Derwinski, 2 Vet. App. 97 (1992).  Greater weight may 
be placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and whether 
or not and the extent to which they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994).  An opinion may be discounted if it materially relies 
on a layperson's unsupported history as the premise for the 
opinion.  Wood v. Derwinski, 1 Vet. App. 190, 191-192 (1991).  

In this case, the VA examiner's opinion is based on thorough 
review of the claims file.  The amended death certificate 
reflecting that osteoarthritis of the spine was a significant 
condition contributing to death does not indicate that the 
certifier examined the Veteran's claims file or his medical 
record.  In addition, the VA examiner presented thorough a 
rationale for his opinion.  The inclusion of osteoarthritis of 
the spine as a significant condition contributing to death by the 
certified of the death certificate is entirely speculative and 
appears to have been inserted due solely to pressure by the 
appellant. 

In summary, the medical evidence received indicates that the 
Veteran's death is unrelated to service or any service-connected 
disability.  The Board notes the appellant's sincere belief, 
indicated in several written statements and during a decision 
review officer hearing.  However, as a lay person the appellant 
is not competent to offer an opinion on a matter clearly 
requiring medical expertise, such as determining the cause of the 
Veteran's death.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Therefore, this is not a case in which the 
appellant's lay beliefs alone can serve to establish any 
association between the Veteran's death and active service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993).  

Where a Veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to benefits.  
Under 38 U.S.C.A. § 1318(a) (West 2002), benefits are payable to 
the surviving spouse of a "deceased Veteran" in the same manner 
as if the death were service-connected.  A "deceased Veteran" 
is a Veteran who dies not as the result of the Veteran's own 
willful misconduct, and who either was in receipt of 
compensation, or for any reason (including receipt of military 
retired pay or correction of a rating after the Veteran's death 
based on clear and unmistakable error) was not in receipt of but 
would have been entitled to receive compensation, at the time of 
death for service-connected disabilities rated totally disabling.  

The service-connected disabilities must have either been rated 
totally disabling continuously for 10 or more years immediately 
preceding death; continuously rated totally disabling for at 
least five years from the date of the Veteran's separation from 
service; or the Veteran must have been a former prisoner of war 
who died after September 30, 1999, and the disability was rated 
totally disabling continuously for a period of not less than one 
year immediately preceding death.  38 U.S.C.A. § 1318 (2008).  
The total rating may be schedular or based on unemployability.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2009); Nat'l Org. of 
Veterans' Advocates, Inc. v. Sec'y of Veterans of Veterans 
Affairs, 314 F.3d 1373 (Fed. Cir. 2003). 

In this case, as stated above, at the time of the Veteran's death 
he was in receipt of a 100 percent rating based on individual 
unemployability.  The effective date for that rating was April 8, 
2003.  As the Veteran did not have any service-connected 
disabilities that were rated totally disabling continuously for 
10 years or more years immediately preceding death or rated 
totally disabling continuously for at least five years from the 
date of his separation from service, the Board finds that the 
"totally disabling" requirement under 38 U.S.C.A. § 1318 and 
38 C.F.R. § 3.22 has not been met.  Additionally, the Veteran was 
not a former prisoner of war who died after September 30, 1999.  
Accordingly, the appellant's claim under 38 U.S.C.A. § 1318 must 
be denied for lack of legal merit.  Cacalda v. Brown, 9 Vet. App. 
261 (1996) (holding that, where the law, and not the evidence, is 
dispositive, the appeal should be terminated for lack of legal 
merit or entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994). 

As there is a preponderance of evidence against the appellant's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied. 

Entitlement to Dependency and Indemnity Compensation (DIC) under 
38 U.S.C.A. § 1318 is denied.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


